Citation Nr: 9929819	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found no new and material 
evidence had been submitted with which to reopen the 
veteran's claim for service connection for post traumatic 
stress disorder.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Upon further review by the Board, the evidence demonstrates 
that the RO's March 1992 denial of the veteran's initial 
claim for service connection for post traumatic stress 
disorder never became final.  In an April 1994 written 
statement to the RO, the veteran stated he had filed, through 
his authorized representative, an appeal of the RO's March 
1992 rating decision, and as yet had not received a response.  
He submitted a file copy of a June 1992 memo constituting a 
notice of disagreement with the March 1992 decision.  The 
veteran also indicated that he had been receiving the VA mail 
of another veteran with a similar name, which suggested some 
degree of administrative confusion with his case.  The VA has 
generally been afforded the presumption of administrative 
regularity in its operation.  See Mendenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  However, in the present case the 
evidence of record clearly suggests the veteran filed a June 
1992 notice of disagreement which was never associated with 
his claims folder.  Therefore, his appeal remained pending 
since that action.  38 C.F.R. § 19.26 (1999).  After 
receiving a March 1996 statement of the case on the issue of 
the submission of new and material evidence to reopen a claim 
for service connection for post traumatic stress disorder, he 
filed a timely April 1996 substantive appeal; therefore, his 
appeal has been perfected for review by the Board.  However, 
the Board may not address in its decision a question that had 
not been addressed by the RO without consideration as to 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The RO has not reviewed the veteran's 
claim on the merits since the March 1992 rating decision, and 
the veteran has not been given a statement of the case 
covering the laws and regulations applicable to a decision on 
the merits of the claim for service connection for post-
traumatic stress disorder.  Thus, this claim must be remanded 
to allow the RO to consider the issue of service connection 
for post traumatic stress disorder on the basis of all 
evidence of record, both old and new.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  If a 
VA medical examination or any other 
pertinent development is deemed necessary 
by the RO, it should be accomplished at 
this time.  

3.  After completion of all required 
development, the RO should review, on the 
merits, the veteran's claim for service 
connection for post traumatic stress 
disorder.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
fully addresses the claim for service 
connection for post-traumatic stress 
disorder.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


